         Case 3:18-cv-00283-SB      Document 98      Filed 03/01/19    Page 1 of 5




Daniel DiCicco, OSB # 073730
205 SE Spokane St Suite 300
Portland OR 97202
v: 503.967.3996
e: dan@diciccolegal.com
Attorney for Plaintiff




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


 STAY FROSTY ENTERPRISES LLC, an Oregon                            Case No. 3:18-cv-00283-SB
 Limited Liability Company,

                                    Plaintiff,
                                                             PLAINTIFF’S MOTION TO STRIKE
 v.                                                    DEFENDANT SUNFROG’S EXHIBITS AND
                                                                              ARGUMENTS
 AMAZON.COM, INC et al

                                 Defendant.


                                  MEET AND CONFER

       Pursuant to local rule 7-1, I met and conferred with SunFrog’s counsel prior to

filing this motion.


                                          MOTION

       Plaintiff hereby moves this court for an order striking Defendant SunFrog’s

exhibits 4, 5, 6, 7, 8, 9, and 10 from the record, and all portions of SunFrog’s reply

briefing relying on those exhibits. Striking these exhibits is appropriate because these

exhibits submit new factual evidentiary material into the record in support of the moving


Page 1 – PLAINTIFF’S MOTION TO STRIKE
        Case 3:18-cv-00283-SB       Document 98       Filed 03/01/19   Page 2 of 5




party’s reply brief in a Motion for Summary Judgment context. Submitting new

arguments and evidence in support of a Motion for Summary judgment is not

permissible in a reply briefing because this tactic deprives the non-movant of the ability

to challenge arguments that could have been made in the opening brief, and deprives

the court of the benefit of each side’s views on a given argument.

       As a threshold matter, this motion may be subject to Local Rule 56(b)

“Evidentiary Objections,” but the procedural posture of this matter does not neatly fit into

the rule. The local rule requires a party to assert evidentiary objections in a response or

reply memorandum but it does not contemplate the introduction of new evidence in a

reply memorandum, and as a result no procedure is described for objecting to that

evidence. This underscores the validity of the instant motion but it also leaves us

guessing as to how best to raise the instant issue.



                              POINTS AND AUTHORITIES

       The submission of new evidence via a reply affidavit is prohibited by rule

because “[a]ny affidavit supporting a motion must be served with the motion.” FRCP

6(2)(b). This rule contemplates that the moving party will present both the essence of

its legal arguments and any evidence supporting those arguments at the time it makes

its motion. Burns. V. Gadsden State Cmty. Coll. 908 F.2d 1512, 1517 (11th Cir. 1990).

The rule assures that an opposing party will have sufficient opportunity to respond to the

moving party’s arguments and evidence before the court rules on the motion.


       As one court noted:




Page 2 – PLAINTIFF’S MOTION TO STRIKE
           Case 3:18-cv-00283-SB        Document 98       Filed 03/01/19     Page 3 of 5




         Justice is not served by allowing a moving party to unfairly surprise and prejudice

         the non-movant by producing evidence of new, substantive facts at the last

         minute when there is no opportunity for the non-movant to respond. This is

         precisely the kind of trial by ambush that the federal rules summarily reject.1


         This rule is particularly important in the context of a Motion for Summary

Judgment, which is the “put up or shut up” moment in a lawsuit. Johnson v.

Cambridge Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003). A party moving for

summary judgment represents to the court that all of the evidence it needs to

prevail currently resides in the record. The duty of an opposing party is to

demonstrate that a genuine issue of material fact exists or that the moving

party’s claims fail on their face, and the opposing party is given a fixed body of

arguments and evidence as a foundation upon which it may craft its legal

position. If that body of evidence were allowed to shift beneath the nonmoving

party’s feet then the non-moving party’s duties would be expanded to guessing

what evidence the movant may be holding in store, which is fundamentally unfair

to a party looking to craft a durable legal position.


         There is a deep irony in a party moving for judgment on the pleadings

asserting that its wins by an affirmative defense that it has neither pled nor

proven, because the essence of the particular affirmative defense raised by

SunFrog is that it would be liable but for that affirmative defense. In the instant



1
    See Tischcon Corp. 2005 WL 6038743 at 8.



Page 3 – PLAINTIFF’S MOTION TO STRIKE
         Case 3:18-cv-00283-SB       Document 98     Filed 03/01/19    Page 4 of 5




case, Plaintiff demonstrated in its Response to SunFrog’s Motion for Summary

Judgment that SunFrog not only completely failed to prove the affirmative

defenses upon which it relied in its motion, but that Summary Judgment was in

fact appropriate against SunFrog due to its own pleading deficiencies. To allow

SunFrog to go back to the well to drum up new evidence after it effectively rested

its case is akin to allowing a party to call new witnesses to the stand during its

rebuttal closing argument.


       The court should note that the evidence submitted with SunFrog’s reply

briefing is not rebuttal evidence, but completely new evidence. If the evidence

were rebuttal evidence then all SunFrog would have accomplished in submitting

that evidence is demonstrate that a genuine issue of material fact exists.

SunFrog is not arguing that position. It is arguing that no genuine issues exist.

Thus, the evidence is well and truly new evidence to the record.


       SunFrog’s duty in moving for Summary Judgment was to “put up” its

evidence. Because it failed to do that, it must now remain silent while the court

evaluates what was properly offered into evidence. The remainder should be

struck from the court’s consideration.



                                                  Respectfully Submitted by:

Dated March 1, 2019
                                                         /s/ Daniel DiCicco
                                                         Daniel DiCicco, OSB # 073730
                                                         205 SE Spokane St. Suite 300
                                                         Portland OR
                                                         97202
                                                         v: 503.967.3996


Page 4 – PLAINTIFF’S MOTION TO STRIKE
        Case 3:18-cv-00283-SB      Document 98   Filed 03/01/19    Page 5 of 5




                                                    e: dan@diciccolegal.com


                                                    Attorney for Plaintiff




Page 5 – PLAINTIFF’S MOTION TO STRIKE
